UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7632



KENNETH BERNARD GREEN,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA PROBATION, PAROLE AND PARDON
SERVICES; SOUTH CAROLINA ADMINISTRATIVE LAW
JUDGE DIVISION CLERK,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Henry M. Herlong, Jr., District Judge.
(CA-03-1629-9-20)


Submitted:   December 11, 2003         Decided:     December 23, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Bernard Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Bernard Green appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.               The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).         The magistrate judge recommended

dismissing the case pursuant to the three strikes rule, see 28

U.S.C. § 1915(g) (2000), and advised Green that failure to file

timely, specific objections to this recommendation could waive

appellate    review    of   a   district   court     order   based   upon    the

recommendation.       Despite this warning, the majority of Green’s

objections    to      the   magistrate     judge’s     recommendation       were

nonspecific and irrelevant.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                  See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).          Although the district court

found that Green filed a specific objection to the magistrate

judge’s determination that Green was not in imminent danger of

serious physical harm, we find that Green has waived this issue on

appeal by failing to raise it in his informal brief.            See 4th Cir.

R. 34(b). We further find that Green has waived appellate review of

the remainder of his claims by failing to file any other specific


                                      2
objections after receiving proper notice.   Accordingly, we affirm

the judgment of the district court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3